           Case 2:19-cv-01986-GMN-DJA Document 12 Filed 01/29/20 Page 1 of 5



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     E. CARMEN RAMIREZ
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2885 (v)
     202-307-0054 (f)
 6   E.Carmen.Ramirez@usdoj.gov
     western.taxcivil@usdoj.gov
 7
     Of Counsel:
 8   NICHOLAS A. TRUTANICH
     United States Attorney
 9
                            IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF NEVADA

11    UNITED STATES OF AMERICA,                    )
                                                   )
12                                                 )
            Plaintiff,                             )   Case No.: 2:19-cv-1986-GMN-DJA
13                                                 )
                                                   )
                                                       UNITED STATES’ MOTION
14           v.                                    )
                                                       TO CONTINUE FED. R. Civ. P. 26(f)
                                                   )
                                                       CONFERENCE AND RELATED
15    JEFFREY A. MARTINEZ, individually,           )
                                                       EVENTS
      and as Trustee of the Martinez Family Trust; )
16    DOLORES M. MARTINEZ, individually and )
                                                       (First request)
      as Trustee for the Martinez Family Trust;    )
17    THE MARTINEZ FAMILY TRUST;                   )
      MARTINEZ & ASSOCIATES, INC.                  )
18    (NV20041370692); MARTINEZ &                  )
      ASSOCIATES INC. (NV20181033912);             )
19    SIERRA MORTGAGE CORPORATION;                 )
      FIDELITY NATIONAL TITLE; CHASE               )
20    MORTGAGE COMPANY; JP MORGAN                  )
      CHASE BANK NATIONAL                          )
21    ASSOCIATION; NEVADA                          )
      MORTGAGEE ASSISTANCE COMPANY,                )
22    LLC; THE COOPER CASTLE LAW FIRM,             )
      LLP; RHODES RANCH ASSOCIATION; and )
23    REPUBLIC SILVER STATE INC., DBA,             )
      REPUBLIC SERVICES,                           )
24                                                 )
                                                   )
25        Defendants.                              )
                                                   1
           Case 2:19-cv-01986-GMN-DJA Document 12 Filed 01/29/20 Page 2 of 5



 1          The United States of America hereby moves to continue the Fed. R. Civ. P. 26(f)

 2   conference deadline. Under LR 26-1, the plaintiff must initiate a Rule 26(f) conference within

 3   30 days after the first defendant appears. The first defendant appeared on January 8, 2020 (ECF

 4   No. 4), so the time for the conference would run on February 7, 2020. However, to date only one

 5   defendant has answered, and two defendants have not yet been served (and the time for doing so

 6   has not expired). The case centers on the conduct of defendants Jeffrey and Dolores Martinez,

 7   who have been served but have not appeared. The United States thus requests that the Rule 26(f)

 8   conference deadline be extended to March 9, 2020 (30 days plus one additional day, as 30 days

 9   falls on a Sunday), or, if Mr. or Ms. Martinez appears in the next thirty days, for the conference

10   deadline to be extended for 30 days from the date of the appearance.

11                       MEMORANDUM OF POINTS AND AUTHORITIES

12                                               Background

13          This is a federal tax case. The United States seeks judgment against taxpayers Jeffrey

14   and Dolores Martinez, and against two businesses they controlled, for various federal taxes. The

15   United States also seeks to foreclose its tax liens against certain real property to help satisfy the

16   judgment. The United States also named as defendants other parties that might assert a lien or

17   other claim against the property. See 26 U.S.C. § 7403(b), Action to enforce lien or to subject

18   property to payment of tax. That way, those parties’ claims (if any) could be adjudicated if and

19   when the Court determined that the property should be foreclosed. It is common in such cases

20   for the United States to reach stipulations with other claimants as to lien priority, to the extent

21   they do not disclaim any interest.

22          The United States submits that it is premature to conduct the Rule 26(f) conference at this

23   date. Neither of the Martinezes have appeared to date. The United States served them,

24   individually and as representatives of their businesses, on December 27, 2019. Their time to

25   respond to the complaint thus expired on January 17, 2019 (Fed. R. Civ. P. 12(a)(1)(A)(i), and

                                                       2
           Case 2:19-cv-01986-GMN-DJA Document 12 Filed 01/29/20 Page 3 of 5



 1   the United States anticipates seeking an entry of default and default judgment against them if

 2   they do not file an answer or other response. (In an abundance of caution, the United States is

 3   mailing them a copy of this motion.)

 4          To date only one of the potential lienholders, the Rhodes Ranch Association, has

 5   answered the complaint. (ECF No. 4). Another, Fidelity National Title, has disclaimed any

 6   interest. (See ECF No. 7). The United States has been in touch with counsel for defendants JP

 7   Morgan Chase Bank National Association and Chase Bank National Association (together, the

 8   “Chase defendants”), and the parties are conferring as to whether they can reach a stipulation as

 9   to lien priority between them without discovery or further litigation. The Chase defendants have

10   not yet answered.1 Defendant Republic Silver State Inc. has been served but has not yet

11   appeared, and has not contacted the United States.

12          Finally, the United States has not yet served two of the potential claimants, Nevada

13   Mortgagee Assistance Company and the Cooper Castle Law firm. The time to serve them has

14   not yet expired, although, in an abundance of caution, the United States is filing a separate

15   motion to extend the time for service. However, initial research and discussions with counsel for

16   the Chase defendants suggests that these two entities are no longer in business, and that the

17   Chase defendants may be their successors in interest or the real parties in interest.

18          //

19          //

20          //

21          //

22          //

23          //

24
     1
25    The United States has conferred with counsel for Rhodes Ranch Association and the Chase
     defendants. Neither of them oppose this motion.
                                                    3
           Case 2:19-cv-01986-GMN-DJA Document 12 Filed 01/29/20 Page 4 of 5



 1                                            Request for Relief

 2          Under the circumstances, the United States respectfully submits that it is premature to

 3   conduct a Rule 26(f) conference. The United States therefore requests that the deadline for the

 4   Rule 26(f) conference be continued for 30 days from the current due date (plus one day, as 30

 5   days falls on a Sunday), i.e., extended to March 9, 2020. If Mr. or Ms. Martinez appears in the

 6   next thirty days (either individually or on behalf of their businesses), the United States requests

 7   that the deadline for the Rule 26(f) conference be set to 30 days from the date of the appearance.

 8          Dated this 29th day of January, 2020.

 9                                                         RICHARD E. ZUCKERMAN
                                                           Principal Deputy Assistant Attorney General
10
                                                           /s/ E. Carmen Ramirez
11                                                         E. CARMEN RAMIREZ
                                                           Trial Attorney, Tax Division
12                                                         U.S. Department of Justice
                                                           P.O. Box 683
13                                                         Washington, D.C. 20044
                                                           202-616-2885 (v)
14                                                         202-307-0054 (f)
                                                           E.Carmen.Ramirez@usdoj.gov
15                                                         western.taxcivil@usdoj.gov

16                                                         Of Counsel:

17                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
18

19

20                                                         IT IS SO ORDERED:

21

22                                                         ________________________
                                                           United States
                                                           Daniel        District Judge, or
                                                                  J. Albregts
23                                                         United States
                                                           United StatesMagistrate
                                                                          Magistrate Judge
                                                                                       Judge

24                                                         Dated ________________
                                                           Dated: January 31, 2020

25
                                                       4
           Case 2:19-cv-01986-GMN-DJA Document 12 Filed 01/29/20 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          IT IS HEREBY CERTIFIED that service of the foregoing is made this January 29, 2020,

 3   via the Court’s ECF system to all current parties who have appeared electronically. In an

 4   abundance of caution, the United States is sending this motion to the following additional parties

 5   via U.S. Mail:

 6
            Jeffrey Martinez
 7          262 Cliff Valley Dr.
            Las Vegas, NV 89148
 8
            Dolores Martinez
 9          262 Cliff Valley Dr.
            Las Vegas, NV 89148
10
            Justin Grim
11          McCalla Raymer Leibert Pierce, LLP
            1635 Village Center Circle, Suite 130
12          Las Vegas, NV 89134

13          Counsel for Defendants JP Morgan Chase Bank N.A.
            and Chase Mortgage Company
14

15

16                                                /s/ E. Carmen Ramirez
                                                  E. CARMEN RAMIREZ
17                                                Trial Attorney, Tax Division
                                                  U.S. Department of Justice
18

19

20

21

22

23

24

25
                                                     5
